Citation Nr: 1610307	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to September 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a February 2016 written statement submitted by the Veteran's representative, prior to the promulgation of a decision in the matter, the Veteran expressed that he wished to withdraw his appeal seeking to establish an increased rating for peripheral neuropathy, left lower extremity; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for an increased rating for peripheral neuropathy, left lower extremity; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, given the appellant's expression of intent to withdraw his appeal regarding the claim being dismissed, discussion of the impact of the VCAA on such matter is not necessary because any VCAA-mandated notice or duty to assist omission is harmless.


Dismissal of Appeals Withdrawn at Hearing

The Veteran's appeal features a claim seeking an increased rating for peripheral neuropathy, left lower extremity.  However, the Veteran and his representative expressly withdrew the appeal on this claim in a February 2016 signed written statement (signed by a representative from The American Legion, the Veteran's appointed representative).  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal seeking an increased rating for peripheral neuropathy of the left lower extremity, there is no allegation of error of fact or law remaining before the Board concerning this matter.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking an increased rating for peripheral neuropathy of the left lower extremity is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


